Detailed action
Summary
1. The office action is in response to the amendment filed on 2/22/2022.
2. Claims 1-14, 29 and 30 are pending and has been examined.
Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the Claims
Please cancel claims 15-28, 31 and 32.
Reason For The Above Changes
The above changes have been made because claims 15-28, 31 and 32 are directed to Species non-elected without traverse. Election was made without traverse in the reply filed on 9/28/2021.
Election/Restrictions
5.	Claims 1-11, 29 and 30 are allowable. The restriction requirement of Species as set forth in the Office action mailed on 7/29/2021 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 12-14 are no longer withdrawn from consideration because the claim(s) requires all the 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
6. 	Claims 1-14, 29 and 30 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…wherein the bias diodes are arranged in a parallel connection with respect to the at least one first and the at least one second amplifying transistors in order to reduce or avoid a crossover distortion, wherein the bias diodes are fed at least partly by means of an independent voltage source (UA) which is independent of the amplifier voltage source (V+, V-), wherein the independent voltage source is part of a constant-current source which feeds the bias diodes.”

Dependent claims 2-8 are allowable by their dependency.

Regarding claim 9. The prior art fails to teach “…wherein the bias diodes are fed at least partly by means of an independent voltage source (UA) which is independent of the amplifier voltage 
- an output-side second transformer (T2) having a second primary winding and a second secondary winding, said second transformer being connected to the first transformer (Tl), wherein the first secondary winding of the first transformer (Tl) is directly connected to the second primary winding of the second transformer (T2).”

Dependent claims 10-14, 29 and 30 are allowable by their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4087761 Fukumoto et al. disclose audio power amplifier.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838

/ADOLF D BERHANE/Primary Examiner, Art Unit 2838